DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/466,915 filed September 3, 2019. 

Allowable Subject Matter
Claims 13-15 & 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 13 is allowed because none of the prior art either alone or in combination discloses a photodetector comprising: the first electrode comprising a layer configured to collect the charge carriers of the first type, the layer comprising: self-assembled monolayers, nanowires comprising metal and functionalized by the self-assembled monolayers of the layer, and PVDF-TrFe, wherein the self-assembled monolayers of the layer are configured to functionalize the nanowires of the layer for collecting the charge carriers of the first type and to modify a work function of a material forming the nanowires, in combination with the other limitations of claim 13. Claims 14-15 & 17-24 are also allowed based on their dependency from claim 13.
Claim 25 is allowed because none of the prior art either alone or in combination discloses an electrode for a photodetector comprising: a charge carrier collection layer configured to come into contact with an active layer of the photodetector, the charge carrier collection layer comprising PVDF-TrFe and nanowires functionalized by self-assembled monolayers, wherein the self-assembled monolayers of the charge carrier collection layer are configured to functionalize the nanowires of the charge carrier collection layer and to modify a work function of a material forming the nanowires.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han (Pre-Grant Publication 2018/0111833)
Huang (Pre-Grant Publication 2017/0077429)
Park (Pre-Grant Publication 2014/0319461)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818